UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8151


TONY LAMONT JONES,

                      Petitioner – Appellant,

          v.

WARDEN C. ZYCH,

                      Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:12-cv-00496-SGW-RSB)


Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Lamont Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tony   Lamont   Jones,     a    federal       prisoner,      appeals   the

district court’s orders denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition and denying his motion to

alter or amend the judgment.               We have reviewed the record and

find no reversible error.         Contrary to Jones’s assertions in the

district court and on appeal, he was not assessed a fine or

restitution as part of his federal sentence, and any change in

his ability to pay has no impact on his obligation to serve his

concurrent sentences of life imprisonment.                  We conclude that the

district court adequately addressed Jones’s claims and properly

concluded   that    Jones   failed    to     state    a    cognizable      claim   for

habeas relief.       Accordingly, we affirm * substantially for the

reasons stated by the district court.                 Jones v. Zych, Case No.

7:12-cv-00496-SGW-RSB (W.D. Va. Nov. 26 & Dec. 12, 2012).                          We

dispense    with    oral    argument       because        the    facts    and   legal

contentions   are    adequately      presented       in    the   materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED


     *
        While the district court denied a certificate of
appealability, we conclude that no certificate of appealability
is necessary to entertain this appeal, given Jones’s status as a
federal prisoner. See 28 U.S.C. § 2253(c)(1) (2006).



                                       2